Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 4/8/22.
2.	Claims 1, 3-9, 11-17, and 19-24 are pending in the application. Claims 1, 9, and 17 are independent claims. 
3.	The rejection of claims 9-16 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter has been withdrawn pursuant to applicant’s amendments. Further, the rejection of claims 1-24, under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more have been withdrawn pursuant to applicant’s amendments. Finally, the rejection of claims 1-24 under 35 U.S.C. 103 as being unpatentable have been withdrawn pursuant to applicant’s amendments.



Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 2/18/22, 3/8/22, and 3/28/22 were filed after the mailing date of the application on 7/6/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Objections
5.	Claim 8 is objected to because of the following informalities:  The claim recites ‘The computer-implemented method of claim 8 further comprising’ and is thus, dependent upon the same claim. The examiner believes the claim should be dependent upon claim 7.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3-7, 9, 11-15, 17, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitra, PGPub. 2020/0319995 filed (4/5/2019).
In reference to independent claim 1, Mitra teaches:
	identifying one or more interactions with one or more portions of a website structure of a specific website, wherein identifying one or more interactions with one or more portions of a website structure of a specific website includes:	enabling a user to review the specific website to visually interact with one or more spatial regions of the specific website, wherein visually interacting with the one or more spatial regions of the specific website includes receiving the one or more interactions made by the user on the specific website to perform one or more functions on the website (See Mitra, para. 0097-0101, figures 7a-7c) illustrate user interfaces for receiving interactions with a website to perform specific functions on the website. We elements 704, 706, and 708 includes web elements that receive interactions such as an input of departure date for a scheduled workflow.
	associating the one or more interactions with the one or more spatial regions of the specific website with the one or more portions of the website structure; associate the one or more interactions with the one or more portions of the website structure within one or more functions of the specific website to define a specific function model corresponding to the specific website (See Mitra, para. 0104-0107) Hybrid script generator can parse the relevant definitions such as page structure definitions and function definition to generate the hybrid script contents thus generating selected workflows.
	generating, using the specific function description model, one or more machine-executable scripts capable of performing the one or more functions of the specific website (See Mitra, para. 0105-0107) Generating a hybrid script based on the data selected by the user from the web interface and the framework configuration and based on the selected workflows. The hybrid scripts are generated specific to a customized implementation of an enterprise package web application.
	generating, using the specific function description model, one or more natural language descriptions of the one or more functions of the specific website (See Mitra, para. 0119-0123 and figure 10a) discloses a natural description of the functions of the website upon receiving the results from the automation tool. 
In reference to dependent claim 3, Mitra teaches:
	Wherein the website structure includes one or more of: a HTML website structure; a javascript website structure; and a CSS website structure (See Mitra, para 0028) the definitions can include workflow definitions, page structure definitions, and functionality definitions. Page structure definitions can define the web elements for web pages of an enterprise website. Definitions are stored in a markup language document.
In reference to dependent claim 4, Mitra teaches:
	Identifying one or more portions of the website structure of the specific website; and associating the one or more portions of the website structure with one or more descriptors of the specific website to define a specific data description model corresponding to the specific website (See Mitra, para. 0040 and 0098; figure 7a) embodiments of the web interface allow a user to enter test data (e.g. input data). The hybrid script generator can read the test data input from the web interface to generate the hybrid scripts. Web interface for configuring and creating a hybrid script according to customized automated test definitions and received input through the user interface.
In reference to dependent claim 5, Mitra teaches:
	Enabling a user to review the specific website to visually identify one or more spatial regions of the specific website; and associating the one or more spatial regions of the specific websites with the one or more portions of the website structure See Mitra, para. 0097-0101, figures 7a-7c) illustrate user interfaces for receiving interactions with a website to perform specific functions on the website. We elements 704, 706, and 708 includes web elements that receive interactions such as an input of departure date for a scheduled workflow. (Mitra, para. 0040 and 0098; figure 7a) embodiments of the web interface allow a user to enter test data (e.g. input data). The hybrid script generator can read the test data input from the web interface to generate the hybrid scripts. Web interface for configuring and creating a hybrid script according to customized automated test definitions and received input through the user interface.
In reference to dependent claim 6, Mitra teaches:
	Wherein the one r more descriptors includes one or more of: a property descriptor; an attribute descriptor; and a value descriptor (Mitra, para. 0040 and 0098; figure 7a) embodiments of the web interface allow a user to enter test data (e.g. input data). The hybrid script generator can read the test data input from the web interface to generate the hybrid scripts. Web interface for configuring and creating a hybrid script according to customized automated test definitions and received input through the user interface.
In reference to dependent claim 7, Mitra teaches:
	Defining a plurality of function description models corresponding to a plurality of websites, the plurality of function description models including:
	The specific function description model corresponding to the specific website; and one or more additional function description models corresponding to one or more additional websites (See Mitra, para. 0040) Variations of implementations of the enterprise packaged web application or website can have their own copy of data files to customize tests (e.g., the workflow definitions, page structure definitions, and function definitions). The hybrid script generator can read these files as well as the steps and test data input from the web interface to generate the hybrid scripts. (See Mitra, para. 0104-0107) Hybrid script generator can parse the relevant definitions such as page structure definitions and function definition to generate the hybrid script contents thus generating selected workflows.
In reference to claims 9 and 11-15, the claims recite a computer program product including computer executable instructions for carrying out similar limitations found in claims 1 and 3-7, respectively. Therefore, the claims are rejected under similar rationale. 	
In reference to claims 17 and 19-23, the claims recite a system for carrying out similar limitations to those found in claims 1 and 3-7, respectively. Therefore, the claims are rejected under similar rationale.

	

	
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra, PGPub. 2020/0319995 filed (4/5/2019) in view of Chan, PGPub. 2019/0228261 filed (12/12/18).
In reference to dependent claim 8, Mitra teaches:
	Providing the plurality of function description models corresponding to the plurality of websites to a machine learning system (See Mitra, para. 0104-0107) Hybrid script generator can parse the relevant definitions such as page structure definitions and function definition to generate the hybrid script contents thus generating selected workflows and multiple models for a plurality of websites for the automated test framework to process.
	Providing ontology data containing data concerning the plurality of websites to the machine learning process (See Mitra, para. 0066) utilizing a function library to determine specific functions for websites within the automated test framework.
	Providing target website data concerning a target website to the machine learning process
(See Mitra, para. 0097-0101, figures 7a-7c) illustrate user interfaces for receiving interactions with a website to perform specific functions on the website. We elements 704, 706, and 708 includes web elements that receive interactions such as an input of departure date for a scheduled workflow.
	Processing the plurality of function description models, ontology data and the target website data using the machine learning process to generate a function description model for the target website (See Mitra, para. 0097-0110) a user provides models as they relate to workflows for a plurality of webpages and/or websites, provides library functions, and input data for a target webpage however the reference fails to explicitly teach providing a machine learning process to generate a functional description model for the target website.
	However, the reference to Chan (See Chan, para. 0025-0030) prebuilt object may include sets of prebuilt components for respective services to a machine learning process. Further, the machine learning framework  may analyze original data and determine a format and/or content of the original data and generate recommendation and best fit for target content. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Mitra which teaches the use of input data, scripts, workflows, and website data with the reference to Chan which utilizes prebuilt objects for input into a machine learning process to find a best fit for a target since it would have provided an added benefit of improving the accuracy of script results based on data input.
In reference to dependent claim 16, the claim recites a computer program product including computer instructions for carrying out similar limitations to those found in claim 8. Therefore, the claim is rejected under similar rationale.
In reference to dependent claim 24, the claim recites a system for carrying out similar limitations to those found in claim 8. Therefore, the claim is rejected under similar rationale.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1, 3-9, 11-17, and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims and thus changed the scope of the invention when the claims are read as a whole. 



Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178